        


EXHIBIT 10.1






Notice of Restricted Stock Unit Grant




Participant:     <first_name> <last_name>
Company:     Visa Inc.
Notice:
You have been granted the following Restricted Stock Units in accordance with
the terms of the Visa Inc. 2007 Equity Incentive Compensation Plan (the “Plan”)
and the Restricted Stock Unit Award Agreement (“Agreement”) attached hereto.

Type of Award:     Restricted Stock Units
Grant ID:     <award_id>
Grant:     Grant Date: <award_date>
Number of Shares Underlying Restricted Stock Units: <shares_awarded>
Vesting:     The Restricted Stock Units shall be fully vested on the Grant Date.
Acceptance:
You are deemed to have accepted your Restricted Stock Units award and agreed to
the terms and conditions set forth in this Agreement, the terms and conditions
of the Plan, and the Addendum with Additional Country Specific Terms and
Conditions attached as Exhibit A, all of which are made part of the Agreement.
You can access this on-line form through your account at
www.schwab.com/public/eac/hom








--------------------------------------------------------------------------------








Visa Inc.




2007 Equity Incentive Compensation Plan
Restricted Stock Unit Award Agreement


This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of the
Grant Date (the “Grant Date”) set forth in the Notice of Restricted Stock Unit
Grant attached as Schedule A hereto (the “Grant Notice”), is made between Visa
Inc. (the “Company”) and the Participant set forth in the Grant Notice. The
Grant Notice is included in and made part of this Agreement.
1.     Definitions.
Capitalized terms used but not defined herein have the meaning set forth in the
Visa Inc. 2007 Equity Incentive Compensation Plan (the “Plan”).
2.     Grant of the Restricted Stock Units.
Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant, pursuant to the Plan, the number of
Restricted Stock Units set forth in the Grant Notice (the “Restricted Stock
Units”).
3.     Dividend Equivalents.
Each Restricted Stock Unit shall entitle the Participant to Dividend Equivalents
with respect to regular cash dividends that would otherwise be paid on the Share
underlying such Restricted Stock Unit during the period from the Grant Date to
the date on which such Restricted Stock Unit is settled in accordance with
Section 6. Any such Dividend Equivalent shall be paid to the Participant at (or
within thirty (30) days following) the time such related dividends are paid to
holders of Shares.
4.     Vesting.
The Restricted Stock Units shall be fully vested on the Grant date as set forth
in the Grant Notice.


5.     Deferral Election.
The Participant may elect to defer commencement of the settlement of the vested
Restricted Stock Units until the later of (a) the first anniversary of the Grant
Date and (b) a date or dates during the Participant’s service as a member of the
Board or following the Participant’s termination of service as a member of the
Board, subject however to earlier settlement (i) upon or within thirty (30) days
following the Participant’s death or (ii) upon, or within thirty (30) days
following, a Change of Control that constitutes a "change in control event"
within the meaning of Section 409A of the Code. To do so, the Participant must




1



--------------------------------------------------------------------------------





make a valid and timely election pursuant to the terms of the deferral election
form provided to the Participant for this purpose.
6.    Settlement of Restricted Stock Units.
Unless the Participant has made a valid deferral election pursuant to Section 5
above or unless otherwise provided in the Plan, including, without limitation,
by reason of a Change of Control, the Company shall cause to be delivered to the
Participant (a) the full number of Shares underlying the Restricted Stock Units,
(b) a cash payment determined by reference to the then-current Fair Market Value
of such Shares or (c) a combination of Shares and such cash payment as the
Committee, in its sole discretion, shall determine, subject to satisfaction of
applicable tax withholding obligations with respect thereto in accordance with
Section 7 of this Agreement, within 90 days following the Grant Date or if
earlier, upon, or within 90 days following, the earlier to occur of (i) a Change
of Control that constitutes a "change in control event" within the meaning of
Section 409A of the Code and (ii) the Participant’s death provided, however,
that if the Participant’s Termination occurs under any circumstances other than
death, any such delivery of Shares or cash payment shall be delayed for six (6)
months from the date of such Participant’s Retirement if the Participant is a
“specified employee” (as such term is defined in Section 409A(a)(2)(B)(i) of the
Code). Any right to a distribution or series of distributions of Shares
hereunder shall be treated as a right to a series of separate payments for
purposes of Section 409A of the Code.
7.     Taxes and Withholdings.
In the event any Restricted Stock Units becomes includible in the Participant’s
gross income for income tax purposes, any taxes of any kind required by law to
be withheld with respect to such Restricted Stock Units shall be satisfied by
the Company withholding Shares or cash otherwise deliverable or payable to the
Participant pursuant to the Restricted Stock Unit award (provided, however, that
the amount of any Shares so withheld shall not exceed the amount necessary to
satisfy required Federal, state, local and non-United States withholding
obligations using the applicable statutory withholding rates for Federal, state,
local and/or non-U.S. tax purposes, including payroll taxes, that are applicable
to supplemental taxable income), pursuant to any procedures, and subject to any
limitations as the Committee may prescribe and subject to applicable law, based
on the Fair Market Value of the Shares on the payment date. The Company may, in
the discretion of the Committee, provide for alternative arrangements to satisfy
applicable tax withholding requirements in accordance with Article XVII of the
Plan.
Regardless of any action the Company takes with respect to any or all tax
withholding (including social insurance contribution obligations, if any), the
Participant acknowledges that the ultimate liability for all such taxes is and
remains the Participant’s responsibility (or that of the Participant’s
beneficiary), and that the Company does not: (a) make any representations or
undertakings regarding the treatment of any tax withholding in connection with
any aspect of the Restricted Stock Units, including the grant or vesting
thereof, the subsequent sale of Shares and the receipt of any dividends; or (b)
commits to structure the terms of the Restricted Stock Units or any aspect of
the Restricted Stock Units to reduce or eliminate the Participant’s (or his or
her beneficiary’s) liability for such tax.




2



--------------------------------------------------------------------------------





8.     No Rights as a Shareholder Prior to Issuance of Shares.
Neither the Participant nor any other person shall become the beneficial owner
of the Shares underlying the Restricted Stock Units, nor have any rights to
dividends or other rights as a shareholder with respect to any such Shares,
until and after such Shares, if any, have been actually issued to the
Participant and transferred on the books and records of the Company or its agent
in accordance with the terms of the Plan and this Agreement.
9.     No Right to Continued Service.
Neither the Restricted Stock Units nor any terms contained in this Agreement
shall confer upon the Participant any rights or claims except in accordance with
the express provisions of the Plan and this Agreement, and shall not give the
Participant any express or implied right to be retained in the service of the
Company for any period or in any particular position or at any particular rate
of compensation, nor restrict in any way the right of the Company, which right
is hereby expressly reserved, to modify or terminate the Participant’s service
at any time for any reason.
10.     The Plan.
By accepting any benefit under this Agreement, the Participant and any person
claiming under or through the Participant shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and this Agreement and any action taken under
the Plan by the Board, the Committee or the Company, in any case in accordance
with the terms and conditions of the Plan. In the event of any conflict between
the provisions of the Plan and this Agreement, the provisions of the Plan shall
control, and this Agreement shall be deemed to be modified accordingly. This
Agreement is subject to all the terms, provisions and conditions of the Plan,
which are incorporated herein by reference, and to such rules, policies and
regulations as may from time to time be adopted by the Committee. The Plan and
the prospectus describing the Plan can be found on the Company’s Human Resources
intranet site. A paper copy of the Plan and the prospectus shall be provided to
the Participant upon the Participant’s written request to the Company at 900
Metro Center Blvd., Foster City, California 94404, Attention: Stock Plan
Administrator.
11.     Compliance with Laws and Regulations.
(a) The Restricted Stock Units and the obligation of the Company to deliver
Shares or cash payments hereunder shall be subject in all respects to (i) all
applicable Federal and state laws, rules and regulations; and (ii) any
registration, qualification, approvals or other requirements imposed by any
government or regulatory agency or body which the Committee shall, in its
discretion, determine to be necessary or applicable. Moreover, the Company shall
not deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement if doing so would be contrary to applicable law. If
at any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing,




3



--------------------------------------------------------------------------------





registration, qualification, consent or approval has been effected or obtained,
or otherwise provided for, free of any conditions not acceptable to the Company.
(b) It is intended that any Shares received under this Agreement shall have been
registered under the Securities Act. If the Participant is an “affiliate” of the
Company, as that term is defined in Rule 144 under the Securities Act (“Rule
144”), the Participant may not sell the Shares received except in compliance
with Rule 144. Certificates representing Shares issued to an “affiliate” of the
Company may bear a legend setting forth such restrictions on the disposition or
transfer of the Shares as the Company deems appropriate to comply with federal
and state securities laws.
(c) If at any time the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant 's own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act,     which
registration statement has become effective and is current with regard to the
Shares being offered or sold; or (ii) a specific exemption from the registration
requirements of the Securities Act, but in claiming such exemption the
Participant shall, prior to any offer for sale of such Shares, obtain a prior
favorable written opinion, in form and substance satisfactory to the Company,
from counsel for or approved by the Company, as to the applicability of such
exemption thereto.
12.     Notices.
All notices by the Participant or the Participant’s successors or permitted
assigns shall be addressed to the Company at 900 Metro Center Blvd., Foster
City, California 94404, Attention: Stock Plan Administrator or such other
address as the Company may from time to time specify. All notices to the
Participant shall be addressed to the Participant at the Participant’s address
in the Company's records.
13.     Other Plans.
The Participant acknowledges that any income derived from this Restricted Stock
Units award shall not affect the Participant’s participation in, or benefits
under, any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.
14.    Rights of Participant.
In accepting the grant, the Participant acknowledges that:
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement;




4



--------------------------------------------------------------------------------





(b) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right for the Participant or any other
person to receive future grants of Restricted Stock Units, or benefits in lieu
of Restricted Stock Units;
(c) all decisions with respect to any future grants will be at the sole
discretion of the Company;
(d) the Restricted Stock Units do not constitute compensation of any kind for
services of any kind rendered to the Company, its Affiliates and/or
Subsidiaries, and are not part of the terms and conditions of the Participant’s
employment or service with the Company, its Affiliates and/or Subsidiaries;
(e) no provision of this Agreement or of the Restricted Stock Units granted
hereunder shall give the Participant any right to continue in the employ or
service of the Company or any Affiliate or Subsidiary, create any inference as
to the length of employment or service of the Participant, affect the right of
an employer to terminate the employment of the Participant, with or without
Cause, or give the Participant any right to participate in any employee welfare
or benefit plan or other program (other than the Plan); and
(f) if the Participant ceases to be an employee or other individual service
provider of the Company or any Affiliate or Subsidiary for any reason, the
Participant shall not be entitled by way of compensation for loss of office or
otherwise howsoever to any sum or other benefit to compensate the Participant
for the loss of any rights under this Agreement or the Plan.


15.     Data Protection.
(a)    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his personal data
as described in this document by and among, as applicable, the Company, its
Affiliates and its Subsidiaries (“the Group”) for the exclusive purpose of
implementing, administering and managing his participation in the Plan.
(b)     The Participant acknowledges that the Group holds certain personal
information about him, including, but not limited to, his name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, details of all Options or any other
entitlement to Shares outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).
(c)     The Participant acknowledges and agrees that Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Participant’s country
of residence or elsewhere, and that the recipient’s country of residence may
have different data privacy laws and protections than those of the Participant’s
country. In particular, the Company may transfer Data to the broker or stock
plan administrator assisting with the Plan, to the Company’s legal counsel and
tax/accounting advisor, and to the Subsidiary or Affiliate that is Participant’s
employer and its payroll provider. The Participant authorizes the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may




5



--------------------------------------------------------------------------------





be required to a broker or other third party with whom the Participant may elect
to deposit any Shares acquired.
(d)    The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his participation in the Plan. The
Participant understands that he may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his local human resources representative.
The Participant understands, however, that refusing or withdrawing his consent
will affect his ability to participate in the Plan; without providing consent,
the Participant will not be able to participate in the Plan or realize benefits
(if any) from the Restricted Stock Units. The Participant should also refer to
the Visa Inc. Global Privacy Policy (which is available to Participant
separately and may be updated from time to time) for more information regarding
the collection, use, storage, and transfer of the Participant’s Data.The
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his personal data as described in
this document by and among, as applicable, the Company, its Affiliates and its
Subsidiaries (“the Group”) for the exclusive purpose of implementing,
administering and managing his participation in the Plan.








6

